Opinion issued August 20, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00515-CV
                            ———————————
                   IN RE AHERN RENTALS, INC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On July 15, 2019, Ahern Rentals, Inc. filed a petition for writ of mandamus

challenging the trial court’s July 1, 2019 order compelling discovery.1 On August 6,

2019, Ahern Rentals filed a motion requesting voluntary dismissal of its petition,

stating that the parties have reached an agreement to compromise and settle their



1
      The underlying case is Rosalio Andrade v. Ahern Rentals, Inc., cause number
      2017-40591, pending in the 129th District Court of Harris County, Texas, the
      Honorable Michael Gomez presiding.
differences in the underlying suit. Although the motion does not include a certificate

of conference, more than 10 days have passed and no party has opposed the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a). Accordingly, we grant the motion and

dismiss the petition for writ of mandamus. Cf. TEX. R. APP. P. 42.1(a)(1). We

dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Lloyd, Goodman, and Landau.




                                          2